Title: From Thomas Jefferson to William Waller Hening, 14 January 1807
From: Jefferson, Thomas
To: Hening, William Waller


                        
                            Sir
                            
                            Washington Jan. 14. 07.
                        
                        Your letter of Dec. 26. was recieved in due time. the only object I had in making my collection of the laws
                            of Virginia, was to save all those for the public which were not then already lost, in the hope that at some future day
                            they might be republished. whether this be by public or private enterprize, my end will be equally answered. the work
                            divides itself into two very distinct parts, to wit, the printed & the unprinted laws. the former begin in 1682.
                            (Pervis’s collection) my collection of these is in strong volumes, well bound, and therefore may safely be transported
                            any where. any of these volumes which you do not possess, are at your service for the purpose of republication. but the
                            unprinted laws, are dispersed through many Ms. volumes, several of them so decayed, that the leaf can never be opened but
                            once without falling into powder. these can never bear removal further than from their shelf to a table. they are, as well
                            as I recollect, from 1622. downwards. I formerly made such a digest of their order, and the volumes where they are to be
                            found, that, under my own superintendance they could be copied with once handling. more they would not bear. hence the
                            impracticability of their being copied but at Monticello. but independent of them the printed laws, beginning in 1682.
                            with all our former printed collections, will be a most valuable publication, & sufficiently distinct. I shall have no
                            doubt of the exactness of your part of the work but I hope you will take measures for having the typography & paper
                            worthy of the work. I am led to this caution by the scandalous volume of our laws printed by Pleasants in 1803. & those
                            by Davis in 1796. were little better. both unworthy of the history of Tom thumb. you can have them better & cheaper
                            printed any where North of Richmond. Accept my salutations & assurances of respect.
                        
                            Th: Jefferson
                            
                        
                        
                            [Note in TJ’s hand on a separate scrap of paper:]
                     1807. Jan. 14.
                     Th: Jefferson to W. W. Hening 
                            I do not now find this among my papers. see a printed copy of it. 1. Hening’s statutes pa. x.
                        
                    